Citation Nr: 1550106	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-19 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to VA burial benefits.

2.  Entitlement to an effective date earlier than August 1, 2012 for the start of payments for service-connected death benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to November 1967.  The appellant claims as a surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2013 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, PA.  

As will be discussed below, the RO awarded the appellant service connection for the cause of the Veteran's death in a September 2014 rating decision.  In the corresponding award letter, the RO indicated that her payment would start retroactive to August 1, 2012.  In December 2014, the appellant wrote a letter to the RO indicating that she wished to appeal the start date of her award, noting that payment should be for more than simply the prior two years.  See the appellant's handwritten letter, received by VA on December 17, 2014.  (The document could also be viewed as an appeal regarding accrued benefits.)  To date, the RO has not issued a Statement of the Case with respect to the Veteran's disagreement with the effective date for this award.  

The Board notes that the appellant recently appointed the Virginia Department of Veterans Services as her representative by filing a VA Form 21-22, dated on October 20, 2015.  

The appellant's claim for an earlier effective date for payment of service-connected death benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran died in July 2012.
2.  The appellant, claiming as the Veteran's surviving spouse, filed for VA burial benefits in August 2012.

3.  The evidence of record does not demonstrate that the appellant incurred costs for the Veteran's burial expenses.  


CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700, 3.1702, 3.1703 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2014).

The resolution of the issue here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA burial benefits.  As such, the VCAA is inapplicable with respect to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Analysis

The Veteran died in July 2012, and the appellant claiming as his surviving spouse applied for VA burial benefits in August 2012.  On her application, she specified that the Veteran's burial expenses were paid for by two other people (her two sons-in-law), who she had not reimbursed.  

Burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700 (2015).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704(b).  

In this case, VA has already determined that the Veteran died as a result of a service-connected disability.  Indeed, the RO awarded the appellant service connection for the cause of the Veteran's death in September 2014 rating decision.  To the extent that the appellant perfected an appeal as to this issue prior to the RO's favorable decision, the Board notes that the appeal is dismissed as moot.  As such, the key question at issue in this case is not whether the Veteran died of a service-connected disability, but rather whether the appellant herself has legal standing to file a claim for VA burial benefits in light of the fact that she did not pay for the Veteran's burial expenses.

Effective July 7, 2014, VA amended the regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  79 Fed. Reg. 32658-62 (June 6, 2014) (now codified at 38 C.F.R. §§ 3.1700-3.1713).  In making this change VA aimed to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  The final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.

For claims received before July 7, 2014, as is the case here, the priority of payment for a claim for reimbursement or direct payment of burial expenses is as follows: (1) a funeral director if any balance of a bill for burial or funeral expenses is unpaid, or; (2) an individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (3) an executor or administrator of the estate for the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such services.  38 C.F.R. § 3.1702 (c)(1).  Claims for plot or interment allowance follow similar priority guidelines.  38 C.F.R. § 3.1702 (c)(2).

The Board acknowledges the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines.  In this case, the Board finds no legal basis for the appellant's claim of entitlement to burial benefits under the law.  Because the record shows that the Veteran's burial expenses were paid by the appellant's sons-in-law and that she did not use her own personal funds to pay the expenses, she cannot be the proper claimant for VA burial benefits.  See 38 C.F.R. § 3.1702 (c)(1), (2).  

The Board recognizes the appellant's assertion that the money used to pay the Veteran's burial expenses was essentially loaned to her from her sons-in-law, and that she has paid back approximately $3,000 of such expense.  She submitted copies of receipts showing amounts she purportedly paid toward the loan in December 2012.  These photocopied receipts do not sufficiently prove payment from her to her sons-in-law for the actual burial expenses.  Rather, they only show that the appellant acknowledged receipt of four different checks on December 17, 2012 for varied amounts.  Although the word "loan" and her sons-in-law's names are handwritten over the printed receipts, such does not sufficiently show that her funds were transferred to her sons-in-law for the specific purposes of paying back burial expenses incurred following the Veteran's death in July 2012.  The AOJ recognized the appellant's assertions and offered her an additional opportunity to support her claim.  In an October 2014 letter to the appellant, the AOJ requested that she submit a statement from the people that paid the Veteran's burial expenses simply indicating that she indeed paid them back.  Crucially, the appellant did not provide VA with any correspondence from her sons-in-law regarding payment.  

In short, because the appellant did not pay for the Veteran's burial expenses, and has not demonstrated that she repaid those who did pay for the Veteran's burial expenses, she lacks legal standing to pursue a claim for reimbursement for VA burial benefits.  Thus, VA is precluded from making payment for the Veteran's burial expenses to the appellant based on her August 2012 claim. 


ORDER

Entitlement to VA burial benefits is denied.


REMAND

The RO awarded the appellant service connection for the cause of the Veteran's death in a September 2014 rating decision; a payment start date of August 1, 2012 was assigned.  The appellant subsequently contacted VA in December 2014 and indicated disagreement with, as well as a desire to appeal the designated effective date for payment.  To date, it does not appear that the RO has issued the Veteran a Statement of the Case (SOC) addressing the appellant's claim.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the appellant's disagreement with the assigned effective date for payment of her service-connected death benefits (and or accrued benefits).  The appellant should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


